SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A For Registration of Certain Classes of Securities Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 Electromed, Inc. (Exact Name of Registrant as Specified in Its Charter) Minnesota 41-1732920 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 500 Sixth Avenue NW, New Prague, Minnesota (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title Of Each Class To Be So Registered Name of Each Exchange On Which Each Class Is To Be Registered Common Stock, par value $0.01 per share The NASDAQ Stock Market LLC If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: 333-166470 Securities to be registered pursuant to Section 12(g) of the Act: None. Item 1.Description of Registrants Securities to be Registered. The information set forth under the heading Description of Capital Stock in the Registrants Registration Statement on Form S-1 (File No. 333-166470) under the Securities Act of 1933, as filed with the Securities and Exchange Commission on May 3, 2010, and as amended on each of June 17, 2010, July 7, 2010, and July 22, 2010, and as may be amended after the date hereof (the Registration Statement), is hereby incorporated by reference. Such information will also appear in the Registrants prospectus that forms a part of the Registration Statement, and such prospectus is incorporated herein by reference. Item 2.Exhibits. Under the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated: July 30, 2010 Electromed, Inc. /s/ Robert D. Hansen Robert D. Hansen Co-Founder, Chairman and Chief Executive Officer
